Exhibit 10.43

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (the “Separation Agreement”) is made as of
February 24, 2012 (the “Execution Date”) by and among APOLLO MANAGEMENT, L.P., a
Delaware limited partnership, APOLLO MANAGEMENT HOLDINGS, L.P., a Delaware
limited partnership (together with Apollo Global Management, LLC and each of
their respective subsidiaries and affiliates, “Apollo”), and HENRY R. SILVERMAN
(“Silverman”) (individually each a “Party” and collectively the “Parties”).

1. Silverman hereby resigns, effective March 15, 2012 (the “Separation Date”),
from the Board of Directors of Apollo Global Management, LLC (“AGM”) and from
any and all positions he holds at Apollo, including, without limitation, those
listed in Exhibit A. As of the Separation Date he will not be employed by or
affiliated with Apollo in any capacity. Silverman will execute promptly upon
request by Apollo any additional documents necessary to effectuate the
provisions of this Paragraph 1.

2. Provided that no ADEA Revocation has occurred during the ADEA Revocation
Period (as both terms are defined below), Apollo shall pay Silverman $2,416,667,
subject to tax withholding at minimum applicable rates, in the following manner:

 

  a. $916,667 in a single payment within two business days following the
expiration of the ADEA Revocation Period (the “Payment Date”); and

 

  b. $1,500,000 in a single payment on the first anniversary of the Payment
Date, not subject to counterclaim or offset.

3. Provided that no ADEA Revocation has occurred during the ADEA Revocation
Period (as both terms are defined below), within five business days following
expiration of the ADEA Revocation Period, Silverman shall exercise an option
(the “Option”) to purchase up to 277,778 shares of AGM subject to the terms of
the Non-Qualified Share Option Agreement by and between AGM and Silverman dated
January 21, 2011 (the “Share Option Agreement”), which was made pursuant to and
incorporates the terms of the Apollo Global Management, LLC 2007 Omnibus Equity
Incentive Plan (the “Equity Incentive Plan,” and together with the Share Option
Agreement, the “Incentive Compensation Plans”). Further, (i) the Administrator
(as defined in the Incentive Compensation Plans) shall permit Silverman to
utilize, and Silverman shall utilize, the exercise method provided for in
Paragraph 8 of the Share Option Agreement and Section 7(e)(i) of the Equity
Incentive Plan, pursuant to which the number of shares issuable upon exercise is
reduced by an amount closest to but without exceeding the aggregate exercise
price; and (ii) the Administrator shall reduce the number of shares to be issued
upon exercise of the Option to satisfy applicable withholding obligations with
respect to the Option at the minimum applicable rate, as provided for in
Paragraph 14 of the Share Option Agreement. An example of the calculation of
such reduction in shares is attached as Exhibit B solely for the purpose of
illustration. Following Silverman’s exercise of the Option, AGM shall deliver
the resulting number of shares as directed by Silverman. Any and all other
rights Silverman has or may have had under the Incentive Compensation Plans,
including, without limitation, any rights to purchase Option Shares that would
have become vested on December 31, 2012 if Silverman’s employment had ended
after such date, are hereby extinguished.



--------------------------------------------------------------------------------

4. The Parties agree that Silverman’s employment agreement with Apollo, dated
February 1, 2009 (the “Employment Agreement”), shall be terminated as of the
Execution Date, provided, however, that such termination shall not limit, alter,
modify or otherwise affect Silverman’s obligations pursuant to the restrictive
covenants contained in Annex A to the Employment Agreement.

5. For the avoidance of doubt, Silverman acknowledges that nothing in this
Agreement (except for the provisions of Paragraph 6 below), nor the fact of
(i) Silverman’s resignations from his positions with Apollo, or (ii) the
termination of the Employment Agreement, shall limit, alter, modify or otherwise
affect:

 

  a. Silverman’s obligations not to disclose confidential information concerning
any Apollo entities, including, without limitation, the obligations set forth in
the restrictive covenants contained or incorporated in the Employment Agreement
or the Share Option Agreement;

 

  b. Silverman’s obligations of non-competition and non-solicitation in respect
of Apollo, including, without limitation, the obligations set forth in the
restrictive covenants contained or incorporated in the Employment Agreement or
the Share Option Agreement, as modified by the provisions of Paragraph 6 of this
Agreement;

 

  c. Silverman’s obligations of non-disparagement in respect of Apollo,
including, without limitation, the obligations set forth in the restrictive
covenants contained or incorporated in the Share Option Agreement; and

 

  d. Silverman’s obligations under Apollo’s Code of Ethics and any other Apollo
policies or procedures;

provided, however, that nothing in this Paragraph 5 is intended to or shall
prevent Silverman from making truthful statements regarding the Releasees (as
defined below) in connection with legal or regulatory proceedings or otherwise
as required by law, including in connection with any proceeding before the U.S.
Securities and Exchange Commission.

6. The Parties agree that the definitions of Competitive Business and Investment
Fund in paragraph 2 of the Restrictive Covenants contained in Annex A to the
Employment Agreement and the definition of Competing Business in paragraph
(g)(i) of the Restrictive Covenants contained in Exhibit A to the Share Option
Agreement shall be limited to the list of entities set out in a letter dated
February 24, 2012 from Apollo Management, L.P. and Apollo Management Holdings,
L.P. to Silverman (the “Side Letter”), and all subsidiaries and affiliates of
those entities. This Paragraph 6 shall not affect any obligations of Silverman
other than the obligations not to compete with Apollo.

 

2



--------------------------------------------------------------------------------

7. In consideration of the benefits provided for in this Agreement, Silverman
voluntarily, knowingly and willingly releases and forever discharges each of the
entities that compose Apollo and each such entity’s respective subsidiaries,
divisions, affiliates, portfolio companies, parents, managers, successors and
assigns (including, without limitation, any fund or investment vehicle
affiliated in any way with Apollo) (collectively, the “Apollo Entities”),
together with the officers, directors, partners, investors, shareholders,
members, employees, agents, attorneys, fiduciaries and administrators of any
Apollo Entity (collectively, the “Releasees”) from any and all actions, causes
of action, suits, claims, demands, obligations, complaints or rights of any
nature whatsoever (collectively “Claims”) that Silverman now has or ever had
against the Releasees, whether or not now known to Silverman, other than any
cause of action to enforce the terms or remedy a breach of this Agreement. This
release includes, but is not limited to, any Claim relating in any way to
Silverman’s employment or contractual relationships with Apollo or any of the
other Releasees or the termination thereof, the Employment Agreement, the Share
Option Agreement, and the Equity Incentive Plan; any Claim relating in any way
to any contract (express or implied, written or oral) or the commission of any
tort or breach of duty; and any Claims under any federal, state or local statute
or regulation, including, without limitation, the Rehabilitation Act of 1973
(including Section 504 thereof), the Age Discrimination in Employment Act of
1967 (“ADEA”), the National Labor Relations Act, the Americans With Disabilities
Act of 1990, Title VII of the Civil Rights Act of 1964, the Family and Medical
Leave Act, the Securities Act of 1933, and the Securities Exchange Act of 1934,
the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Civil Rights Act of 1991,
the Equal Pay Act, the Worker Adjustment and Retraining Notification Act, the
New York State Human Rights Law, the New York City Human Rights Law, and the
Employee Retirement Income Security Act of 1974, all as amended. This release
also includes, but is not limited to, any Claims based upon the right to the
payment of wages, bonuses, vacation, pension benefits, 401(k) plan benefits,
stock or options benefits or any other employee benefits, or any other rights
arising under federal, state or local laws prohibiting discrimination and/or
harassment on the basis of race, color, age, religion, sexual orientation,
religious creed, sex, national origin, ancestry, alienage, citizenship,
nationality, mental or physical disability, denial of family and medical care
leave, medical condition (including cancer and genetic characteristics), marital
status, military status, gender identity, harassment or any other basis
prohibited by law. Notwithstanding any of the foregoing, nothing in this
Paragraph 7 is intended to or shall release any Claims Silverman now has against
the Releasees that arise solely from investments in Apollo Entities made by
Silverman or by a trust or other entity whose investment decisions Silverman
controls.

8. Except for the portion of the release contained in Paragraph 7 that concerns
Claims under the ADEA (the “ADEA Release”), the terms of Paragraph 7 shall
automatically become immediately effective upon Silverman’s execution of this
Agreement. Upon the expiration of the ADEA Revocation Period (defined below),
the terms of the ADEA Release shall automatically become effective as of the
date Silverman executes this Agreement. The ADEA Revocation Period begins upon
Silverman’s execution of this Agreement. Silverman acknowledges that, solely
with respect to the ADEA Release but not with respect to any other portion of
the release contained in Paragraph 7, Silverman has been offered but declined a
period of time of at least 21 days to consider whether to sign this Agreement,
which he has waived, and Apollo agrees that he may cancel the ADEA Release but
not any other portion of the release contained in Paragraph 7 at any time during
the seven days following the date on which this

 

3



--------------------------------------------------------------------------------

Agreement has been signed by each Party (the “ADEA Revocation Period”). In order
to cancel or revoke the ADEA Release, Silverman must deliver to the Chief Legal
Officer of AGM written notice stating that he is canceling or revoking the ADEA
Release prior to the end of the ADEA Revocation Period (an “ADEA Revocation”).

9. In the event of an ADEA Revocation, this Separation Agreement shall be
immediately terminated and cancelled in its entirety and all of its provisions
will be void.

10. Silverman covenants, warrants and agrees that (a) he has full authority to
resolve and forever release all Claims released pursuant to Paragraph 7, and (b)
he has not assigned or otherwise transferred any such Claims.

11. In consideration of the benefits set forth in this Agreement, Apollo
voluntarily, knowingly and willingly releases and forever discharges Silverman
from any and all Claims of any nature whatsoever that Apollo now has against
Silverman, whether or not now known to Apollo, other than any Claim to enforce
the terms or remedy a breach of this Agreement. This release includes, but is
not limited to, any Claims relating in any way to Silverman’s employment
relationship with Apollo. Notwithstanding any of the foregoing, nothing in this
Paragraph 11 is intended to or shall release any Claims whatsoever that Apollo
now has or may have in the future against Silverman that arise solely from
investments in Apollo Entities made by Silverman or by a trust or other entity
whose investment decisions Silverman controls.

12. The Parties agree and acknowledge that nothing in this Agreement or the Side
Letter shall limit, alter, modify or otherwise affect the rights and obligations
of indemnification or contribution of Silverman or Apollo, existing as of the
Execution Date, in respect of any Claim or other dispute, controversy,
litigation, action, arbitration, investigation or other proceeding related to
Silverman’s employment with and service to Apollo, brought or initiated by any
person, regulatory body or other entity other than Silverman or Apollo,
including, without limitation, any such rights under AGM’s Amended and Restated
Limited Liability Company Agreement.

13. Silverman agrees to cooperate in good faith and comply with and respond to
requests from or inquiries by Apollo for assistance and information in
connection with any matters or issues relating to or encompassed within (i) the
duties and responsibilities encompassed in Silverman’s positions at Apollo, and
(ii) any lawsuit, arbitration, investigation or other proceeding or dispute in
which Apollo is or may become involved that may relate to Silverman or his
duties with Apollo or as to which Silverman has relevant knowledge or
information. Such cooperation and assistance shall include, without limitation,
consulting with Apollo’s officers, directors, employees, legal counsel,
accountants and other agents, advisors or representatives, appearing as a
witness, submitting to depositions, providing documents, testimony and
interviews, and otherwise cooperating and assisting Apollo in its defense or
prosecution of any Claim or other dispute, controversy, litigation, action,
arbitration, investigation or other proceeding, or otherwise defending its
position with respect to any matter. Silverman further agrees that if he is
subpoenaed to appear in any civil or criminal litigation, or by any governmental
authority, to testify on any matter relating in whole or in part to Apollo or
his employment or affiliation with Apollo or any of its affiliates, Silverman
will deliver a copy of

 

4



--------------------------------------------------------------------------------

the subpoena to the Chief Legal Officer of AGM, by e-mail, within two business
days of receiving such subpoena. Apollo shall bear or reimburse Silverman for
all reasonable expenses incurred in connection with Silverman’s compliance with
his obligations under this Paragraph 13.

14. Silverman and the Apollo Entities shall not make any disparaging statements
about each other, provided, however, that nothing in this Agreement shall
prohibit (i) any of the Apollo Entities from responding to a request for a
reference or other information concerning Silverman’s employment solely by
providing Silverman’s dates of employment and titles at Apollo and its
affiliates; and (ii) either Silverman or any of the Apollo Entities from making
truthful statements regarding any of the Apollo Entities or Silverman,
respectively, in communications with the U.S. Securities and Exchange Commission
(the “SEC”) or other governmental or regulatory bodies or in connection with
legal or regulatory proceedings or otherwise as required by law, including in
connection with any proceeding before the SEC or other governmental or
regulatory body. The provisions of this Paragraph 14 apply in addition to
Silverman’s continuing obligations of non-disparagement in respect of Apollo set
forth in the Restrictive Covenants contained in the Share Option Agreement.

15. On the Execution Date, AGM shall file a Form 8-K with the SEC in the form
attached as Exhibit C, and shall distribute to all AGM employees a communication
in the form attached as Exhibit D.

16. The Parties each deny and in no way admit any liability to each other,
except as described herein. This Agreement shall not be considered an admission
of any fact, issue of law or liability by any Party for any purpose, nor shall
anything in this Agreement constitute or be construed to be an admission,
suggestion, or implication that any Party acted in any way improperly, or bears
any liability to any Party.

17. Each Party shall bear its own legal and other costs incurred in connection
with this Agreement.

18. This Agreement and the Side Letter constitute the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersede any prior or contemporaneous oral or written agreements, proposed
agreements, negotiations, or discussions with respect to the subject matter
hereof.

19. This Agreement may not be altered, modified, amended, or terminated, unless
by writing executed by all the Parties, nor any of its provisions waived, unless
in writing by the Party granting such waiver.

20. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to any choice of law or conflict of
law provision or rules. Any action related to or arising from this Agreement
shall be brought exclusively in the federal or state courts located in New York
County, New York. The Parties irrevocably submit to the jurisdiction of such
courts for the purpose of any such action, proceeding or judgment and waive any
defense based on the location, venue or jurisdiction of such courts. TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT

 

5



--------------------------------------------------------------------------------

CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION IN WHOLE OR IN PART ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY (INCLUDING, BUT NOT LIMITED TO, ANY ACTION
ARISING OUT OF OR RELATED TO THE EMPLOYMENT AGREEMENT, THE EQUITY INCENTIVE PLAN
OR THE SHARE OPTION AGREEMENT), WHETHER NOW OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREE THAT SILVERMAN OR ANY OF THE
APOLLO ENTITIES MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG SILVERMAN,
ON THE ONE HAND, AND APOLLO, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE RIGHT
TO TRIAL BY JURY, AND THAT ANY SUCH PROCEEDING WILL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

21. If any provision, term or clause of this Agreement is declared illegal,
unenforceable or ineffective in a legal forum, that provision, term or clause
shall be deemed severable, such that all other provisions, terms and clauses of
this Agreement shall remain valid and binding upon all of the Parties.

22. Silverman acknowledges that he has consulted counsel and that this Agreement
is freely and voluntarily entered into without any degree of duress or
compulsion whatsoever. This Agreement has been reviewed and negotiated by the
Parties’ respective counsel, and its construction shall not be subject to any
presumptions against its drafter.

23. This Agreement may be executed in counterparts, each of which when taken
together shall be deemed one and the same document.

(Remainder of page intentionally left blank.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto affix their signatures.

 

HENRY SILVERMAN Dated 2/24/12 By:  

/s/    Henry Silverman

  Henry Silverman APOLLO MANAGEMENT, L.P. Dated 2/24/12 By:  

Apollo Management GP, LLC,

its general partner

By:  

/s/    John J. Suydam

  John J. Suydam   Vice President APOLLO MANAGEMENT HOLDINGS, L.P. Dated 2/24/12
By:  

Apollo Management Holdings GP, LLC,

its general partner

By:  

/s/    John J. Suydam

  John J. Suydam   Vice President

 

7